'3XnsATroRNEY          GENERAL

                      bETEXAS




Honorable T.'M. Trimble
First Assistant
State Superintendent of rublic Instruction
State Department of Education
Austin, Texas

Dear Sir:                 $inion No.' O-4568
                            : is it necessary for
                               the Board of Equali-
                               zation of the Amarillo
                               Stihool District to re-
                               view or re-check pro-
                               perty valuations pre-
                               viously made by the Board
                               when a member of the
                               Board resigns and a new
                               member is appointed to
                                fill the vacancy.

          Your letter of April 28, 194.2, submits for OUT
opinion the following inquirycontained  in attached letter
to your department from Mr. Geo. M. Waddill, Secretary of
the Amarillo Public School, from which letter we quote:

          wWe are having a resignaticn for our
     Board of Lqualization and we would like to
     know the proper,method of filling this va-
     cancy.,

          "The Board has done some woxk in check-
     ing ground values but have not yet checked
     personal property valuations.  #fillyou
     please ascertain from the Attorney General's
     office if it will be regular for the School
     Board now to appoint a man to fill this va-
     cancy and should the Board continue their
     checking as though no change had been made
     or is it necessary for the Board with the
     new member to re-check all of the work that
Honorable T..M. Trimble, page 2 O-4568




      has previously been done by the Board with
      the member who is now resigning.

           "Our Equalization Board is serving both
      the Amarillo School District and the City
      of Amarillo according to a rule from the At-
      torney General's Department which we received
      last year. We will appreciate a prompt reply."

           Article 2791,,Vernon's Texas Civil Statutes, pro-
vides for the appointment of a Board of Equalization by the
Board of Trustees and we advise that
                                 -   the thereunder, said latter
vacancy existing onthe Board of Equalization even though,
under the facts stated, said~Board has been theretofore en-~
gaged in fixing the valuatfons of real property for tax pur-
poses but has not yet made such valuations of personal pro-
perty.

           Upon such~appointment being made to fill the exist-
ing vacancy on the Board of Equalization; it is our opinion
that said Board may proceed with its duties of fixing proper-
ty valuations for tax purposes, from the stage which has been
reached in such duties prior to the vaaancy, and without the
necessity of re-checking or reviewing valuations which have
been made on any prcperty of the district, either real or per-
sonal, prior to such vacancy. The Board of Bqualization and
its work continues uninterruptedly despite changes in the per-
sonnel of such Board. The equalizing of property values for
tax purposes is an act and duty performed by the Board of
Equalization, as a Board and as sn entity, and not be the var-
ious members of the Board in their~individual capacities.
Hence, assumathat     said Board is duly constituted and the
established*printiiples governing the fixing of property valu-
ations are followed, valuaticns of property heretcfore fixed
or equalized will stand as a quassi-judicial act and will not
be distrubed by the death or resignation of the individuals
performing such acts.
Honorable T. M. Trimble, page3    O-4568



           Of course, the Board of Equalization has the
authority but is not required, to make changes in valu-
ations fixed on property either before or after the new
member if appointed.

           Trusting the foregoing fully answers the inquiry
submitted, we are

                                  Yours very truly

                             ATTORNEY GENERAL OF TEXAS

                             BY       Pat M. Neff, Jr.
                                             Assistant

PMN:ff--PAM

aLpPROVED MAY 21, 1942
GERALD C. MANN
ATTORNEY GENERAL OF TEXAS

APPROVED OPINION COMMITTEE
BYBWB, CHAIRMAN